Name: 93/409/EEC: Council Decision of 19 July 1993 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport
 Type: Decision
 Subject Matter: tariff policy;  European construction;  political geography;  transport policy;  political framework
 Date Published: 1993-07-29

 Avis juridique important|31993D040993/409/EEC: Council Decision of 19 July 1993 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport Official Journal L 189 , 29/07/1993 P. 0160 - 0160 Finnish special edition: Chapter 11 Volume 22 P. 0233 Swedish special edition: Chapter 11 Volume 22 P. 0233 COUNCIL DECISION of 19 July 1993 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport (93/409/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Whereas the Agreement between the European Economic Community and the Republic of Slovenia in the field of transport provides an appropriate means for the permanent removal of various major obstacles to Community transit traffic through Slovenian territory;Whereas the Agreement contributes to the completion of the internal market because it guarantees free transit through Slovenia for internal transport between Greece and the other Member States and thereby enables international trade to be conducted at the least possible cost to the public at large and to reduce to a minimum the administrative and technical obstacles which affect it;Whereas, furthermore, it is necessary to ensure the coordinated development of transport flows between and through the territories of the Contracting Parties, particularly by setting the priorities for the development of an appropriate infrastructure in Slovenia with financial help from the Community and by promoting carriage by rail and by combined transport, with a view to protecting the environment;Whereas, therefore, the Agreement includes provisions intended to simplify customs formalities;Whereas it is necessary to approve the Agreement on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1 The Agreement between the European Economic Community and the Republic of Slovenia in the field of transport is hereby approved on behalf of the Community.The text of the Agreement and the Protocols and Declarations annexed thereto are attached to this Decision.Article 2 The President of the Council shall give the notification provided for in Article 26 of the Agreement.Done at Brussels, 19 July 1993.For the CouncilThe PresidentW. CLAES(1) Opinion delivered on 25 June 1993 (not yet published in the Official Journal).(2) Opinion delivered on 26 May 1993 (not yet published in the Official Journal).